Citation Nr: 1819702	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) with residual scar (hereinafter "back disability"). 

2.  Entitlement to a higher initial disability rating in excess of 20 percent for lower left extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Ryan C. Farrell, Agent 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1982 to April 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2014 rating decisions of the RO in St. Petersburg, Florida.  The January 2012 rating decision granted service connection for a lower left extremity radiculopathy and a back disability and assigned 10 percent initial ratings for each effective June 2, 2011 (date of claim for service connection).  During the pendency of the appeal, the August 2014 rating decision of the RO assigned 
20 percent initial disability ratings for both the lower left extremity radiculopathy and back disabilities.  The Veteran appealed both the January 2012 and August 2014 rating decisions.    

As the Veteran disagreed with the initial ratings assigned following service connection for the lower left extremity and back disabilities, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As higher initial ratings are available and the Veteran is presumed to seek the maximum available benefit for the lower left extremity and back disabilities, the issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

This case was previously before the Board in March 2016, where the Board remanded the issues on appeal for additional development, including providing the Veteran with a new VA orthopedic examination.  August 2017 VA examination reports have been associated with the record.  As such, an additional remand to comply with the March 2016 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  For the initial rating period on appeal from June 2, 2011, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 
30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

2.  For the initial rating period on appeal from June 2, 2011, the service-connected left lower extremity radiculopathy has not been manifested by moderately severe incomplete paralysis of the sciatic nerve, and/or complete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).  

2.  The criteria for a disability rating in excess of 20 percent for the service-connected left lower extremity radiculopathy have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the initial rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2011 and August 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale. 

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Back Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran is in receipt of a 20 percent disability rating for the back disability under Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The Veteran contends that the service-connected back disability, initially rated as 20 percent disabling, has manifested as functional impairment warranting a 40 percent disability rating.  Specifically, in a December 2014 notice of disagreement, the Veteran asserted that the back disability has manifested as forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, warranting a 40 percent disability rating.  In the July 2014 substantive appeal, the Veteran indicated that a new VA examination could substantiate a 40 percent disability rating for the service-connected back disability as the back disability had manifested as forward flexion of the thoracolumbar spine to 30 degrees or less.  

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal from June 2, 2011 the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  The most relevant evidence are the October 2011 and August 2017 VA examination reports and various VA and private treatment records, which reflect the back disability manifested as objective evidence of painful motion.   

Specifically, findings from the October 2011 and August 2017 VA examinations, and history and findings in the numerous VA and private treatment records reflecting treatment for back pain, as well as the Veteran's self-reported symptoms, are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability.  Diagnostic Code 5242 warrants a 20 percent rating for forward flexion greater than 30 degrees, but not greater than 60 degrees.  In this case, as noted at the October 2011 VA examination, flexion was recorded at 85 degrees with pain beginning at 75 degrees, and at the August 2017 VA examination, forward flexion was measured to 60 degrees with pain beginning at 55 degrees.  In addition, the August 2017 assessed forward flexion to 50 degrees when considering repeated use over time as due to pain and lack of endurance.  The August 2017 VA examiner also noted that the Veteran was not experiencing a flare-up, and assessed that flare-ups could limit forward flexion to, at worst, 45 degrees.  The August 2017 VA examiner also did not discern pain on passive range of motion, pain on non-weight bearing testing of the back, guarding, muscle spasm, or IVDS.  As such, the October 2011 and August 2017 VA examination reports reflect forward flexion to, at worst, 45 degrees when considering flare-ups of pain, which is greater than 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235 to 5243) (assigning a 
20 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  

A higher disability rating of 40 percent or higher for the back disability would only be warranted for forward flexion more closely approximating 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, none of which is present here.  At the October 2011 and August 2017, no ankylosis was observed, and, at worst, forward flexion was limited at 45 degrees.  Next, the evidence of record during the appeal period does not show the Veteran had any incapacitating episodes for at least 4 weeks during a 12 month period for any period.  See October 2011, August 2017 VA examination reports.  

Additionally, the Board has considered whether there is additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Evidence including the VA examination reports and VA and private treatment records indicate, at worst, forward flexion to 45 degrees, which does not warrant a higher rating based on limitation of motion. 

Separate Rating for Back Scar 

The Board has also considered whether assignment of a separate rating under any other of the applicable diagnostic codes is appropriate as to the back disability.  The Board finds that, for the entire initial rating period from June 2, 2011, the back scar has not been manifested by a painful or unstable scar, or a scar having a total areal equal to or greater than 39 square centimeters.  See October 2011 and August 2017 VA examination reports.  

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the back scar is not located on the head, face, or neck.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under Diagnostic Code 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under Diagnostic Code 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  According to Diagnostic Code 7805, other scars are to be rated based on the limitation of function of the affected body part.

The October 2011 and August 2017 VA examination reports reflect a back scar that was not pain, unstable, or greater than 39 square centimeters.  The August 2017 VA examination report reflects the VA examiner assessed an 8 cm x 0.5 cm scar that was not painful or unstable.  As noted above, the scar is not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The scar has been shown to be only 8 cm x 0.5 cm in size; therefore, a compensable rating is also not warranted under Diagnostic Codes 7801 or 7802.  The October 2011 and August 2017 VA examination reports included clinical findings indicating that the scar was not painful or unstable; therefore, a compensable rating is not warranted under Diagnostic Code 7803.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a compensable rating is not warranted under Diagnostic Code 7805.

Higher Initial Rating for Left Lower Extremity Radiculopathy

The Veteran also contends that the service-connected lower left extremity radiculopathy, initially rated as 20 percent disabling, should be rated at 40 percent disabling.  See December 2014 notice of disagreement.  The July 2014 substantive appeal and the December 2014 notice of disagreement reflect the Veteran indicated that recent medical evidence demonstrates moderately severe nerve damage as to the lower left extremity.  

For the entire rating period on appeal from June 2, 2011, the left lower extremity radiculopathy has been rated as 20 percent disabling under Diagnostic Code 8520.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the keen, flexion of keen weakened or lost.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal from June 2, 2011 the service-connected left lower extremity radiculopathy disability has not been manifested by moderately severe incomplete paralysis of the sciatic nerve.  Specifically, the October 2011 VA examiner assessed mild paresthesia and/or dysesthesias, and moderate numbness as to the left lower extremity.  The October 2011 VA examiner also assessed the left lower extremity radiculopathy manifested as moderate incomplete paralysis of the sciatic nerve.  The August 2017 VA examiner assessed decreased sensation, moderate numbness, and moderate paresthesia and/or dysesthesias.  Like the October 2011 VA examiner, the August 2017 VA examiner assessed the left lower extremity radiculopathy manifested as moderate incomplete paralysis of the sciatic nerve, assessments that the Board finds to be highly probative. 

Additionally, the Board has considered whether any other Diagnostic Code under the criteria for diseases of the peripheral nerves would allow for a higher initial disability rating for the service-connected left lower extremity nerve disability.  A rating under Diagnostic Codes 8610 is not warranted as the Veteran has not been diagnosed with incomplete paralysis of the upper radicular group, incomplete paralysis of the middle radicular group (Diagnostic Code 8611), and/or incomplete paralysis of the median nerve (Diagnostic Code 8615); therefore, a disability rating under any of these diagnostic codes is not warranted.  38 C.F.R. § 4.124a.


ORDER

A higher initial disability rating for a back disability, in excess of 20 percent from June 2, 2011, is denied.  

A higher initial disability rating for left lower extremity radiculopathy, in excess of 20 percent from June 2, 2011, is denied.  



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


